DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is in response to communications received on 12/3/21.  Claim(s) 1, 7, and 10 has/have been amended and claim(s) 12 and 22-24 is/are cancelled.  Therefore, Claims 1-5, 7-11, and 13-19 is/are pending and have been addressed below.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 12/3/21, with respect to rejections under 35 USC 101 claim(s) 1-5, 7-11, and 13-19 have been fully considered and are persuasive in part.  The Examiner respectfully withdraws rejections under 35 USC 103 for claim(s) 1-5, 7-11, and 13-19.

Examiner additionally notes, the described methods recite a specific method in evaluating supply chains based on analysis and coding of confidential to determine risk and presenting the risk in a specific manner.  The described methods are thus a practical application.

Applicant’s arguments, see applicant’s remarks, filed 12/3/21, with respect to rejections under 35 USC 103 for claim(s) 1-5, 7-11, and 13-19 have been fully considered and are persuasive in part.  The Examiner respectfully withdraws rejections under 35 USC 103 for claim(s) 1-5, 7-11, and 13-19, see Reasons for Allowance below.

Allowable Subject Matter

Claim(s) 1-5, 7-11, and 13-19 is/are allowed.

Examiner’s Amendment

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



1.	(Currently Amended) A system for performing electronic supply chain due-diligence intelligence on supply chains of organizations, the system comprising:
a server comprising at least one processor and at least one non-transitory computer-readable storage medium storing instructions executed by the at least one processor; and
a database coupled to the server and configured to store data related to labor supply chains of organizations, the database comprising confidential mapping and recruitment and management practices data for entities within labor supply chains of multiple, different organizations,
wherein the server is configured to use the at least one processor to execute instructions stored by the at least one non-transitory computer-readable storage to perform operations comprising:
receiving confidential labor supply chain data of each of the multiple, different organizations, wherein the confidential labor supply chain data of each of the multiple, different organizations comprises an organization-provided, company private mapping of entities within a labor supply chain of that organization;
coding the confidential labor supply chain data of each of the multiple, different organizations for risk in a manner that enables desensitization of the confidential labor supply chain data of each of the multiple, different organizations;
storing, in the database, the coded confidential labor supply chain data of each of the multiple, different organizations;
performing a risk assessment of a labor supply chain of a particular organization from among the multiple, different organizations by:
accessing, from the database, a first set of coded confidential labor supply chain data for the particular organization and a second set of coded confidential 
analyzing a combination of the first set of coded confidential labor supply chain data and the second set of coded confidential labor supply chain data to assess whether risks exist within the labor supply chain of the particular organization,
based on the analysis of the combination of the first set of coded confidential labor supply chain data and the second set of coded confidential labor supply chain data, generating a risk report for the labor supply chain data of the particular organization by desensitizing at least a portion of the second set of coded confidential labor supply chain data for inclusion in the risk report and integrating the desensitized portion of the second set of coded confidential labor supply chain data with confidential labor supply chain data of the particular organization from the first set of coded confidential labor supply chain data, and
presenting, using the risk report, a graphical user interface that identifies whether risks exist within the labor supply chain of the particular organization, the graphical user interface including confidential labor supply chain data of the particular organization and the desensitized portion of the second set of coded confidential labor supply chain data,
wherein performing the risk assessment of the labor supply chain of the particular organization comprises:
accumulating, over time, additional confidential labor supply chain data of the multiple, different organizations;
based on accumulation of the additional confidential labor supply chain data of the multiple, different organizations, analyzing, over time, patterns of risks within the labor supply chain of the particular organization, the analysis including [[for]] looking for a pattern within the additional confidential labor supply chain data of the multiple, different organizations combined with previously collected confidential labor supply chain data of the multiple, different organizations;
based on the analysis of patterns of risks within the labor supply chain of the particular organization, identifying a new risk within the labor supply chain of the 
providing, to the particular organization, an alert based on the identification of the new risk within the labor supply chain of the particular organization.

2.	(Original) The system of claim 1:
wherein analyzing the combination of the first set of coded confidential labor supply chain data and the second set of coded confidential labor supply chain data to assess whether risks exist within the labor supply chain of the particular organization comprises identifying a risk within the labor supply chain of the particular organization based on the first set of coded confidential labor supply chain data and the second set of coded confidential labor supply chain data; 
wherein generating the risk report for the labor supply chain data of the particular organization comprises including the identified risk within the risk report; and
wherein presenting the graphical user interface that identifies whether risks exist within the labor supply chain of the particular organization comprises presenting the identified risk within the graphical user interface.

3.	(Original) The system of claim 1:
wherein analyzing the combination of the first set of coded confidential labor supply chain data and the second set of coded confidential labor supply chain data to assess whether risks exist within the labor supply chain of the particular organization comprises identifying a risk within the labor supply chain of the particular organization based exclusively on the second set of coded confidential labor supply chain data, the identified risk being absent from the first set of coded confidential labor supply chain data; 
wherein generating the risk report for the labor supply chain data of the particular organization comprises including the identified risk within the risk report; and


4.	(Original) The system of claim 1:
wherein the database comprises public data relevant to labor supply chain risks of organizations in general; and
wherein analyzing the combination of the first set of coded confidential labor supply chain data and the second set of coded confidential labor supply chain data to assess whether risks exist within the labor supply chain of the particular organization comprises analyzing a combination of the first set of coded confidential labor supply chain data, the second set of coded confidential labor supply chain data, and at least a portion of the public data to assess whether risks exist within the labor supply chain of the particular organization.

5.	(Original) The system of claim 4:
wherein analyzing the combination of the first set of coded confidential labor supply chain data, the second set of coded confidential labor supply chain data, and at least a portion of the public data to assess whether risks exist within the labor supply chain of the particular organization comprises identifying a risk within the labor supply chain of the particular organization based on the second set of coded confidential labor supply chain data and the public data, the identified risk being absent from the first set of coded confidential labor supply chain data;
wherein generating the risk report for the labor supply chain data of the particular organization comprises including the identified risk within the risk report; and
wherein presenting the graphical user interface that identifies whether risks exist within the labor supply chain of the particular organization comprises presenting the identified risk within the graphical user interface.

6.	(Cancelled) 

7.	(Currently Amended) A system for performing electronic supply chain due-diligence intelligence on supply chains of organizations, the system comprising:
non-transitory computer-readable storage medium storing instructions executed by the at least one processor; and
a database coupled to the server and configured to store data related to labor supply chains of organizations, the database comprising confidential mapping and recruitment and management practices data for entities within labor supply chains of multiple, different organizations,
wherein the server is configured to use the at least one processor to execute instructions stored by the at least one non-transitory computer-readable storage to perform operations comprising:
receiving confidential labor supply chain data of each of the multiple, different organizations, wherein the confidential labor supply chain data of each of the multiple, different organizations comprises an organization-provided, company private mapping of entities within a labor supply chain of that organization;
coding the confidential labor supply chain data of each of the multiple, different organizations for risk in a manner that enables desensitization of the confidential labor supply chain data of each of the multiple, different organizations;
storing, in the database, the coded confidential labor supply chain data of each of the multiple, different organizations;
performing a risk assessment of a labor supply chain of a particular organization from among the multiple, different organizations by:
accessing, from the database, a first set of coded confidential labor supply chain data for the particular organization and a second set of coded confidential labor supply chain data for other organizations of the multiple, different organizations that are different from the particular organization,
analyzing a combination of the first set of coded confidential labor supply chain data and the second set of coded confidential labor supply chain data to assess whether risks exist within the labor supply chain of the particular organization,
based on the analysis of the combination of the first set of coded confidential labor supply chain data and the second set of coded confidential labor 
presenting, using the risk report, a graphical user interface that identifies whether risks exist within the labor supply chain of the particular organization, the graphical user interface including confidential labor supply chain data of the particular organization and the desensitized portion of the second set of coded confidential labor supply chain data,
wherein desensitizing the portion of the second set of coded confidential labor supply chain data for inclusion in the risk report comprises redacting data source information from the portion of the second set of coded confidential labor supply chain data while maintaining date, location, and risk type information,
wherein generating the risk report for the labor supply chain data of the particular organization comprises generating a risk report that includes data source information, date, location, and risk type information for the first set of coded confidential labor supply chain data combined with the desensitized portion of the second set of coded confidential labor supply chain data that includes date, location, and risk type information with data source information redacted,
wherein the portion of the second set of coded confidential labor supply chain data comprises a subset of the second set of coded confidential labor supply chain data,
wherein desensitizing the portion of the second set of coded confidential labor supply chain data for inclusion in the risk report comprises identifying certain object types from within the second set of coded confidential labor supply chain data that are linked to certain objects within the first set of coded confidential labor supply chain data, [[and]]
wherein generating the risk report for the labor supply chain data of the particular organization comprises limiting visibility of the particular organization into the second set of coded confidential labor supply chain data by only making visible desensitized data of the certain , and
wherein performing the risk assessment of the labor supply chain of the particular organization comprises:
accumulating, over time, additional confidential labor supply chain data of the multiple, different organizations;
based on accumulation of the additional confidential labor supply chain data of the multiple, different organizations, analyzing, over time, patterns of risks within the labor supply chain of the particular organization, the analysis including looking for a pattern within the additional confidential labor supply chain data of the multiple, different organizations combined with previously collected confidential labor supply chain data of the multiple, different organizations;
based on the analysis of patterns of risks within the labor supply chain of the particular organization, identifying a new risk within the labor supply chain of the particular organization, the new risk being identified in accordance with the pattern identified through analysis of the previously collected confidential labor supply chain data of the particular organization with the additional confidential labor supply chain data of the other organizations of the multiple, different organizations; and
providing, to the particular organization, an alert based on the identification of the new risk within the labor supply chain of the particular organization.

8.	(Original) The system of claim 1, wherein presenting the graphical user interface that identifies whether risks exist within the labor supply chain of the particular organization comprises:
filtering data from the risk report based on one or more filter variables related to risk type, date, location, data source type, or entity type;
prioritizing data from the risk report based on one or more priority variables; and
presenting the graphical user interface based on the filtering and prioritization of data from the risk report.



10.	(Currently Amended) A system for performing electronic supply chain due-diligence intelligence on supply chains of organizations, the system comprising:
a server comprising at least one processor and at least one non-transitory computer-readable storage medium storing instructions executed by the at least one processor; and
a database coupled to the server and configured to store data related to labor supply chains of organizations, the database comprising confidential mapping and recruitment and management practices data for entities within labor supply chains of multiple, different organizations,
wherein the server is configured to use the at least one processor to execute instructions stored by the at least one non-transitory computer-readable storage to perform operations comprising:
receiving confidential labor supply chain data of each of the multiple, different organizations, wherein the confidential labor supply chain data of each of the multiple, different organizations comprises an organization-provided, company private mapping of entities within a labor supply chain of that organization;
coding the confidential labor supply chain data of each of the multiple, different organizations for risk in a manner that enables desensitization of the confidential labor supply chain data of each of the multiple, different organizations;
storing, in the database, the coded confidential labor supply chain data of each of the multiple, different organizations;
performing a risk assessment of a labor supply chain of a particular organization from among the multiple, different organizations by:
accessing, from the database, a first set of coded confidential labor supply chain data for the particular organization and a second set of coded confidential 
analyzing a combination of the first set of coded confidential labor supply chain data and the second set of coded confidential labor supply chain data to assess whether risks exist within the labor supply chain of the particular organization,
based on the analysis of the combination of the first set of coded confidential labor supply chain data and the second set of coded confidential labor supply chain data, generating a risk report for the labor supply chain data of the particular organization by desensitizing at least a portion of the second set of coded confidential labor supply chain data for inclusion in the risk report and integrating the desensitized portion of the second set of coded confidential labor supply chain data with confidential labor supply chain data of the particular organization from the first set of coded confidential labor supply chain data, and
presenting, using the risk report, a graphical user interface that identifies whether risks exist within the labor supply chain of the particular organization, the graphical user interface including confidential labor supply chain data of the particular organization and the desensitized portion of the second set of coded confidential labor supply chain data,
wherein presenting the graphical user interface that identifies whether risks exist within the labor supply chain of the particular organization comprises:
filtering data from the risk report based on one or more filter variables related to risk type, date, location, data source type, or entity type;
prioritizing data from the risk report based on one or more priority variables; and
presenting the graphical user interface based on the filtering and prioritization of data from the risk report,
wherein prioritizing data from the risk report based on one or more priority variables comprises prioritizing data from the risk report based on a total number of workers impacted, [[and]]
, and
wherein performing the risk assessment of the labor supply chain of the particular organization comprises:
accumulating, over time, additional confidential labor supply chain data of the multiple, different organizations;
based on accumulation of the additional confidential labor supply chain data of the multiple, different organizations, analyzing, over time, patterns of risks within the labor supply chain of the particular organization, the analysis including looking for a pattern within the additional confidential labor supply chain data of the multiple, different organizations combined with previously collected confidential labor supply chain data of the multiple, different organizations;
based on the analysis of patterns of risks within the labor supply chain of the particular organization, identifying a new risk within the labor supply chain of the particular organization, the new risk being identified in accordance with the pattern identified through analysis of the previously collected confidential labor supply chain data of the particular organization with the additional confidential labor supply chain data of the other organizations of the multiple, different organizations; and
providing, to the particular organization, an alert based on the identification of the new risk within the labor supply chain of the particular organization.

11.	(Original) The system of claim 1, wherein analyzing the combination of the first set of coded confidential labor supply chain data and the second set of coded confidential labor supply chain data to assess whether risks exist within the labor supply chain of the particular organization comprises:
analyzing responses to questions posed to facilities in view of supporting documentation provided by the facilities based on risk logic that maps responses to one or more questions to a set of types of risk;
determining, based on the analysis of the risk logic, whether a particular type of risk, from among the set of types of risk, is present for each of the facilities and its labor agents; and


12.	(Cancelled)

13.	(Original) The system of claim 1: 
wherein coding the confidential labor supply chain data of each of the multiple, different organizations for risk comprises:
determining whether the particular organization has agreed to share its labor supply chain data with other organizations, and
coding confidential labor supply chain data of the particular organization based on the determination of whether the particular organization has agreed to share its labor supply chain data with other organizations; and
wherein accessing, from the database, the second set of coded confidential labor supply chain data for other organizations of the multiple, different organizations that are different from the particular organization is conditioned on a determination that the particular organization has agreed to share its labor supply chain data with other organizations.

14.	(Original) The system of claim 1:
wherein coding the confidential labor supply chain data of each of the multiple, different organizations for risk comprises:
determining, from among multiple levels, a level of sharing to which the particular organization has agreed for sharing its labor supply chain data with other organizations; and
coding confidential labor supply chain data of the particular organization based on the determined level of sharing to which the particular organization has agreed; and
wherein accessing, from the database, the second set of coded confidential labor supply chain data for other organizations of the multiple, different organizations that are different from the particular organization comprises tailoring access of the second set of coded confidential labor supply chain data for the other organizations based on the determined level of sharing to which the particular organization has agreed.

15.	(Original) The system of claim 1:
wherein analyzing the combination of the first set of coded confidential labor supply chain data and the second set of coded confidential labor supply chain data to assess whether risks exist within the labor supply chain of the particular organization comprises:
assessing whether risks associated with facilities included in the labor supply chain of the particular organization exist; and
based on the assessment of risks associated with facilities included in the labor supply chain of the particular organization, identifying at least one risk associated with a facility included in the labor supply chain of the particular organization; 
wherein generating the risk report for the labor supply chain data of the particular organization comprises including, within the risk report, the at least one risk associated with the facility included in the labor supply chain of the particular organization; and 
wherein presenting the graphical user interface that identifies whether risks exist within the labor supply chain of the particular organization comprises presenting the at least one risk associated with the facility included in the labor supply chain of the particular organization.

16.	(Original) The system of claim 1:
wherein analyzing the combination of the first set of coded confidential labor supply chain data and the second set of coded confidential labor supply chain data to assess whether risks exist within the labor supply chain of the particular organization comprises:
assessing whether risks associated with sending labor agents included in the labor supply chain of the particular organization exist; and
based on the assessment of risks associated with sending labor agents included in the labor supply chain of the particular organization, identifying at least one risk associated with a sending labor agent included in the labor supply chain of the particular organization;
wherein generating the risk report for the labor supply chain data of the particular organization comprises including, within the risk report, the at least one risk associated with the sending labor agent included in the labor supply chain of the particular organization; and


17.	(Original) The system of claim 1:
wherein analyzing the combination of the first set of coded confidential labor supply chain data and the second set of coded confidential labor supply chain data to assess whether risks exist within the labor supply chain of the particular organization comprises:
assessing whether risks associated with receiving labor agents included in the labor supply chain of the particular organization exist; and
based on the assessment of risks associated with receiving labor agents included in the labor supply chain of the particular organization, identifying at least one risk associated with a receiving labor agent included in the labor supply chain of the particular organization; 
wherein generating the risk report for the labor supply chain data of the particular organization comprises including, within the risk report, the at least one risk associated with the receiving labor agent included in the labor supply chain of the particular organization; and
wherein presenting the graphical user interface that identifies whether risks exist within the labor supply chain of the particular organization comprises presenting the at least one risk associated with the receiving labor agent included in the labor supply chain of the particular organization.

18.	(Original) The system of claim 1:
wherein analyzing a combination of the accessed confidential supply chain data for the particular organization and the accessed portion of the desensitized and anonymized data to assess whether risks exist within the labor supply chain of the particular organization comprises:
assessing whether risks associated with facilities, sending labor agents, and receiving labor agents included in the labor supply chain of the particular organization exist; and
based on the assessment of risks associated with facilities, sending labor agents, and receiving labor agents included in the labor supply chain of the particular 
wherein generating the risk report for the labor supply chain data of the particular organization comprises including, within the risk report, the at least one risk associated with the at least one facility, sending labor agent, or receiving labor agent included in the labor supply chain of the particular organization; and
wherein presenting the graphical user interface that identifies whether risks exist within the labor supply chain of the particular organization comprises presenting the at least one risk associated with the at least one facility, sending labor agent, or receiving labor agent included in the labor supply chain of the particular organization.

19.	(Original) The system of claim 18:
wherein identifying at least one risk associated with at least one facility, sending labor agent, or receiving labor agent included in the labor supply chain of the particular organization comprises identifying at least one risk associated with at least one facility, at least one sending labor agent, and at least one receiving labor agent included in the labor supply chain of the particular organization; 
wherein generating the risk report for the labor supply chain data of the particular organization comprises including, within the risk report, the at least one risk associated with the at least one facility, the at least one sending labor agent, and the at least one receiving labor agent; and
wherein presenting the at least one risk associated with the at least one facility, sending labor agent, or receiving labor agent included in the labor supply chain of the particular organization comprises graphically presenting risk information along with a relationship between the at least one facility, the at least one sending labor agent, and the at least one receiving labor agent included in the labor supply chain of the particular organization.

20-24.	 (Cancelled)

Reasons for Allowance

The following is an examiner’s statement for allowance:

Closest prior art to the invention includes
Verite copyright January 2015 (reference U on the Notice of References Cited) in view of Hansan et al. (US 2009/0327006 A1), Barker et al. (US 2007/0136237 A1), and Leidner et al. (US 2016/0371618 A1)

Regarding claim(s) 1, 7, and 10, while Leidner implies patterns of risk and teaches identify risk over time it doesn’t explicitly teach identify a pattern of risk over time.
Additionally, regarding claim(s) 10, while Leidner teaches the risk and volume of risk it doesn’t teach the total number of workers affected by the risk.

Additionally, the closest foreign art is Shah (WO 2017017533 A1) and the closest NPL is Verite copyright January 2015 (reference U on the Notice of References Cited).

None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, 7, and 10, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624